Name: Commission Regulation (EC) NoÃ 1245/2005 of 29 July 2005 suspending the buying-in of butter in certain Member States
 Type: Regulation
 Subject Matter: economic geography;  trade policy;  processed agricultural produce
 Date Published: nan

 30.7.2005 EN Official Journal of the European Union L 200/50 COMMISSION REGULATION (EC) No 1245/2005 of 29 July 2005 suspending the buying-in of butter in certain Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 2771/1999 of 16 December 1999 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter and cream (2), and in particular Article 2 thereof, Whereas: (1) Article 2 of Regulation (EC) No 2771/1999 lays down that buying-in is to be opened or suspended by the Commission in a Member State, as appropriate, once it is observed that, for two weeks in succession, the market price in that Member State is below or equal to or above 92 % of the intervention price. (2) Commission Regulation (EC) No 1186/2005 (3) establishes the most recent list of Member States in which intervention is suspended. This list must be adjusted as a result of the market prices communicated by Poland pursuant to Article 8 of Regulation (EC) No 2771/1999. In the interests of clarity, the list in question should be replaced and Regulation (EC) No 1186/2005 should be repealed, HAS ADOPTED THIS REGULATION: Article 1 Buying-in of butter as provided for in Article 6(1) of Regulation (EC) No 1255/1999 is hereby suspended in Belgium, the Czech Republic, Denmark, Germany, Estonia, France, Ireland, Italy, Cyprus, Latvia, Hungary, Malta, Greece, Luxembourg, the Netherlands, Austria, Portugal, Slovenia, Slovakia, Finland, Sweden and the United Kingdom. Article 2 Regulation (EC) No 1186/2005 is hereby repealed. Article 3 This Regulation shall enter into force on 30 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 333, 24.12.1999, p. 11. Regulation as last amended by Regulation (EC) No 2250/2004 (OJ L 381, 28.12.2004, p. 25). (3) OJ L 193, 23.7.2005, p. 19.